In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1944V
                                         UNPUBLISHED


    STACY CLAYTON,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: June 3, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

      On December 19, 2018, Stacy Clayton filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”), resulting from adverse effects of an influenza (“flu”)
vaccine she received on November 1, 2017. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On January 14, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On June 3, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $70,082.57
(comprised of $70,000.00 for pain and suffering, and $82.57 for past out of pocket
medical expenses. Proffer at 1. In the Proffer, Respondent represented that Petitioner

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $70,082.57 (comprised of $70,000.00 for pain and suffering and
$82.57 for past out of pocket expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS


 STACY CLAYTON,                )
                               )
           Petitioner,         )
 v.                            )                    No. 18-1944V
                               )                    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                    ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On January 14, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On the same day, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based

upon the evidence of record, respondent proffers that petitioner should be awarded $70,082.57.

The award is comprised of the following: $70,000.00 for pain and suffering, and $82.57 for past

out of pocket medical expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $70,082.57, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Alexis B. Babcock
                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 616-7678

          Dated: June 3, 2020




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.